Citation Nr: 1122756	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  09-19 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of liver cancer with liver transplant, also claimed as secondary to Agent Orange exposure.

3.  Entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected diabetes mellitus, type II.

4.  Entitlement to service connection for a low back disorder.

5.  Entitlement to service connection for a skin condition, also claimed as secondary to Agent Orange exposure.

6.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depression and adjustment disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from October 1967 to August 1970, to include eight months service in Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from March 1998, May 2006 and September 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Veteran previously requested a hearing before the Board, but failed to show for his scheduled March 2010 hearing despite notification being sent to his last known address.  The Veteran has not shown good cause for his failure to show to the hearing nor has he requested a new hearing and, therefore, the Board deems his request for a hearing withdrawn.

The issues on appeal require clarification.  The Board notes the only issue officially certified to the Board by the RO is entitlement to service connection for residuals of liver cancer, which was denied in a September 2008 rating decision.

Prior to that time, the Veteran sought service connection for a low back disorder in February 1997 and his claim was denied in a March 1998 rating decision.  The Veteran filed his notice of disagreement in September 1998 and a Statement of the Case (SOC) was issued in September 1998.  Thereafter, the Veteran again expressed disagreement with the denial in an October 1998 letter.  The letter was phrased, "Notice of Disagreement," and the RO hand-wrote on it that the issue was already on appeal.  The October 1998 letter (received by VA in November 1998) was not duplicative and appeared to have been in response to the September 1998 SOC.  The RO did not certify this issue to the Board at that time.

The Veteran again raised the claim along with others in December 2005 and the claim was denied in a May 2006 rating decision where the RO declined reopening the issue.  For reasons asserted above, regardless of the RO's actions, the Board finds that the Veteran's low back claim has been properly on appeal since 1998 and thus has been appropriately recharacterized above.

In contrast, the Veteran's claim seeking entitlement to service connection for PTSD was previously denied in a June 1997 rating decision and the Veteran did not properly appeal this claim.

Accordingly, when the Veteran reasserted the claim in December 2005, the RO properly characterized the claim seeking entitlement to service connection for PTSD as a petition to reopen and denied the claim in a May 2006 rating decision finding no new and material evidence had been submitted.  

The May 2006 rating decision also denied numerous other claims, to include entitlement to service connection for erectile dysfunction and a skin condition.  The Veteran timely filed his NOD in January 2007.  A SOC was issued in March 2008 and the Veteran again timely appealed these issues in an April 2008 letter.  The Board notes this letter had numerous date stamps on it ranging from April 14, 2008 to May 28, 2008.  Giving the benefit of the doubt in favor of the Veteran, the Board concludes the Veteran timely appealed his claims denied in the May 2006 rating decision.  Thus these claims are included in the issues enumerated above.  

In February 2009, the United States Court of Appeals for Veterans Claims (Court) held that, when a claimant identifies PTSD without more, it cannot be considered a claim limited only to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim. The Court found that such an appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, whatever it is, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In this case, as will be discussed in more detail below, the claims file indicates the Veteran's complaints and treatment for depression, short term memory deficits, and adjustment disorder.  Some of these complaints are noted within the Veteran's service treatment records.  In accordance with Clemons, therefore, the Board has liberally construed the Veteran's claim seeking service connection for PTSD to include any and all acquired psychiatric disorders supported in the claims folder.  See id.  The issue has been appropriately added above.  

The issues of entitlement to service connection for a low back disorder, a skin condition and an acquired psychiatric disorder other than PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  An unappealed June 1997 rating decision denied the Veteran's claim seeking entitlement to service connection for PTSD finding no medical evidence of a current diagnosis of PTSD related to any confirmed in-service stressor.

2.  Evidence received since June 1997 is cumulative to, or redundant of, evidence then of record; does not relate to the unestablished fact (current diagnosis) necessary to substantiate the claim; and does not raise a reasonable possibility of substantiating the claim of service connection for PTSD.

3.  The Veteran's liver cancer and subsequent liver transplant was diagnosed decades after service and has not been medically attributed to Agent Orange exposure or any other incident of service.

4.  Resolving all reasonable doubt in favor of the Veteran, the Veteran's diagnosed erectile dysfunction has at least been partially attributed to his service connected diabetes mellitus, type II.


CONCLUSIONS OF LAW

1. The June 1997 rating decision that denied a claim of entitlement to service connection for PTSD is final; evidence received since the June 1997 rating decision is not new and material and, therefore, the claim may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2010).

2. The Veteran's liver cancer and subsequent liver transplant was not incurred in or aggravated by service, is not attributable to Agent Orange exposure and may not otherwise be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101 and 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309 (2010).

3.  The Veteran's erectile dysfunction is attributable to his service-connected diabetes mellitus, type II, and, therefore, service connection is warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent to the Veteran in March 2006 and May 2008.  Those letters advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).   The letters also explained how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The March 2006 letter also told the Veteran why his prior PTSD claim was denied in 1997 and what would constitute "new" and "material" evidence here to reopen the claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claims, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The claimant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  With regard to service connection claims, the Court held in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

With regard to the Veteran's PTSD claim, the claim is a petition to reopen and, therefore, VA's responsibility extends to requesting evidence from any new source identified by the Veteran, and if that evidence is not new and material, the claim is not reopened, and VA has no further duties to the Veteran with respect to that particular claim.  VA does not have a duty to provide the Veteran a VA examination if the claim is not reopened.  The VCAA explicitly stated that, regardless of any assistance provided to the claimant, new and material evidence must still be submitted to reopen a claim.  38 U.S.C. § 5103A(f) (West 2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2010).  As discussed above, in this case, the RO complied with VA's notification requirements and informed the Veteran of the information and evidence needed to substantiate his claim.  Since no new and material evidence has been submitted in conjunction with the recent claim, an examination is not required.   

With regard to the liver cancer/liver transplant claim, the Board concludes a VA examination would serve no useful purpose.  As will be discussed in more detail below, the Veteran's service treatment records are silent as to any complaints, treatment or diagnosis of liver disease or liver symptomatology.  After service, the Veteran was diagnosed with hepatitis C in the mid-1990s, over two decades after service.  Hepatitis C is not a service-connected disability and, indeed, the Board specifically denied the Veteran's claim of entitlement to service connection for hepatitis C in a December 2003 decision.  This claim is not properly before the Board here.  The medical evidence undeniably indicates the Veteran developed cirrhosis of the liver due to his hepatitis C and subsequently in 2008 a liver biopsy revealed malignancy requiring transplant.  The Veteran underwent a liver transplant in April 2008.  

No medical professional has ever indicated the Veteran's liver disease is associated with anything but his history of hepatitis C, to include Agent Orange exposure.  The medical evidence is dispositive in this instance and, therefore, a VA examination would serve no useful purpose.

Thus, the Board finds that VA has satisfied the duty to assist the Veteran.  In the circumstances of this case, additional efforts to assist or notify him in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Therefore, the Board may proceed to consider the merits of the claims.  

New and Material Evidence (PTSD)

The Veteran first initiated his claim for service connection for PTSD in February 1997 indicating he has PTSD as a result of his service in Vietnam.  The Veteran did not provide any stressor information at that time. The RO, in a June 1997 decision, denied the claim finding no medical evidence of a diagnosis of PTSD and insufficient information to verify a stressor.  

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a).  In this case, the Veteran did not file any correspondence within the appellate time frame and, therefore, the June 1997 rating decision is final. 

At the time of the June 1997 rating decision, the record included service treatment records which included a psychiatric consult after the Veteran complained of depression several times.  In May 1970 the psychiatrist found no evidence of psychiatric disease, but noted the Veteran to appear depressed and complained about a personality clash with the Master Sergeant.  The examiner merely noted the Veteran to be immature.  The record also contained VA outpatient treatment records from the 1980s through 1997, to include a January 1996 Agent Orange protocol examination, which indicated short-term memory deficits and a recommended psychiatric consult.  

After June 1997, the Veteran provided more information about his stressors in Vietnam.  The record also contains VA outpatient treatment records through September 2008 and various VA examinations for unrelated conditions.

Except as provided in Section 5108 of this title, when the RO disallows a claim, the claim may not thereafter be reopened and allowed and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.   

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  38 C.F.R. § 3.156(a), which defines "new and material evidence," was revised, effective August 29, 2001.  The instant claim to reopen was filed after that date, and the revised definition applies.  Under the revised definition, "new evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The RO, in denying his claim in 1997, concluded the medical evidence did not provide a diagnosis of PTSD related to any confirmed stressor.  One medical record notes a diagnosis of adjustment disorder.  

Accordingly, for evidence to be new and material in this matter, it would have to tend to show that the Veteran has a current diagnosis of PTSD related to his military service in Vietnam.  No probative evidence received since the final June 1997 rating decision tends to do so.

The Veteran claims he has PTSD as a result of his experience in Vietnam working as a mechanic and witnessing a lot of wounded men.  He concedes he does not remember exact dates or names of the people he saw injured, but indicated the dead and wounded in Vietnam still haunt his dreams.

VA outpatient treatment records and VA examinations (for unrelated conditions) through September 2008 periodically indicate the Veteran's complaints of depression, but no medical professional has ever diagnosed the Veteran with PTSD.

Accordingly, the medical evidence still fails to provide a current diagnosis of PTSD.  As to the Veteran's own statements, he has not demonstrated he has medical training, expertise, or credentials that would qualify him to render a competent opinion regarding medical diagnosis or causation.  His lay opinion that he has PTSD as a result to traumatic events in Vietnam is not competent evidence, and cannot be deemed "material" for purposes of reopening the Veteran's claim.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Where, as here, the determinative issue is one of medical diagnosis or causation, competent medical evidence is required.  Lay assertions are insufficient to reopen a claim under 38 U.S.C. § 5108.  Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

No competent evidence received since June 1997 relates to the unestablished fact necessary to substantiate the claim.  That is, no additional evidence received provides a medical diagnosis of PTSD.  The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that "where it can be said that, all things being equal, the evidence being proffered has been fairly considered and that further rearticulation of already corroborated evidence is, indeed, cumulative."  Paller v. Principi, 3 Vet. App. 535, 538 (1992).  

Accordingly, the additional evidence received is not new and material and the claim may not be reopened.  Until the Veteran meets his threshold burden of submitting new and material evidence sufficient to reopen his claim, the benefit of the doubt doctrine does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection (Liver Cancer and Erectile Dysfunction)

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by affirmative evidence showing inception or aggravation during service or through statutory presumptions.  Id.  When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service connection for malignant tumors may be established based on a legal "presumption" by showing that either manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307, 3.309(a).  Here, no legal presumption is applicable because the earliest evidence of the Veteran's liver cancer is decades after service.  

A presumption also exists for veterans who served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975.  See 38 C.F.R. § 3.307(a)(6).  Specifically, veterans who served in Vietnam during that time period are presumed o have been exposed to Agent Orange herbicide.  Id. 

In this case, the Veteran's military records confirm his service in Vietnam during the applicable time frame and, thus, the Veteran is presumed to have been exposed to Agent Orange herbicide.

Although certain diseases have been presumptively associated with exposure to Agent Orange herbicides, liver cancer or any other liver disease is not on the list of diseases associated with exposure to certain herbicide agents.  See 38 C.F.R. § 3.309(e).  Accordingly, the presumption is inapplicable.

In the absence of a presumption, in order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Liver Cancer/Liver Transplant

The Veteran claims he incurred liver disease as a result of Agent Orange exposure in Vietnam.  

As indicated in the introduction, the Veteran also concedes his liver disease is a by-product of his hepatitis C, which was diagnosed post-service in the 1990s.  The Veteran believes his hepatitis C is attributable to his military service and has identified various risk factors thereof. 

The Board specifically denied the Veteran's claim of entitlement to service connection for hepatitis C in a 2003 Board decision.  The claim is not properly before the Board here and, therefore, the issue of whether hepatitis C may be service connected will not be addressed here.  Consequently, to the extent the Veteran is claiming liver cancer as secondary to his hepatitis C, his claim must fail as a matter of law because the Veteran is not currently service connected for hepatitis C.  See 38 C.F.R. § 3.310.

As indicated previously, liver disease and liver cancer are not diseases presumptively associated with Agent Orange exposure.  See 38 C.F.R. § 3.309(e).  Even so, his liver disease, liver cancer or any other residuals of his liver transplant may still be service connected if medically attributed to his military service, to include Agent Orange herbicide exposure.  

The pertinent inquiry then is whether the Veteran's liver disease, liver cancer or residuals of his liver transplant have been medically associated with any incident of his military service.  The Board concludes it has not.

The Veteran's service treatment records are silent as to any complaints, treatment or diagnoses related to his liver.  

After service, VA outpatient treatment records indicate the Veteran was diagnosed with hepatitis C on or around 1996 associated with his long-standing IV-drug use, specifically heroin.  The Veteran subsequently developed cirrhosis of the liver, again attributed to his hepatitis C.  A May 2005 liver MRI confirms cirrhosis of the liver, but at that time, the Veteran did not have any abnormal masses.  The Veteran underwent a liver biopsy where again no malignant cancer was found.  In 2008, however, malignancy was identified and the Veteran underwent a liver transplant in April 2008.  In short, the Veteran's medical records unequivocally associate his liver cancer with the progression of his hepatitis C.  

Again, the Veteran does not seem to refute the fact that his liver disease progressed from his hepatitis C.  Rather, it appears the Veteran is again arguing his hepatitis C is related to various events in the military, to include Agent Orange exposure.  As explained above, entitlement to service connection for hepatitis C has previously been denied by the Board and is not properly before the Board here.  

No medical professional has ever linked the Veteran's liver disease to any incident of his military service, to include Agent Orange exposure.  Liver disease is not a presumptive condition associated with Agent Orange exposure.  The medical evidence overwhelmingly indicates the Veteran's liver disease, liver cancer and liver transplant are sub products of the Veteran's long-standing history of hepatitis C and subsequent cirrhosis of the liver.  For these reasons, the Board concludes service connection is not warranted.

Erectile Dysfunction

The Veteran claims his erectile dysfunction is attributable to his service-connected diabetes mellitus, type II.

Service connection may be established for any disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310. Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a).  The Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310. See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.

The Veteran's service treatment records are silent as to any complaints, treatment or diagnoses of erectile dysfunction.  Indeed, the Veteran does not claim his erectile dysfunction began in the military. 

After service, VA outpatient treatment records indicate the Veteran was placed on Viagra (a medication for impotence) in 2000.  The Veteran's diabetes, however, was not diagnosed until 2003.  

The Veteran was afforded a VA examination in February 2008 where the examiner noted the Veteran's medical history of ED since 2000.  The examiner also indicated the Veteran had numerous significant diseases that could contribute to his ED, to include hypertension (not service-connected), hepatitis C (not service-connected), depression (not service-connected), alcohol abuse (not service-connected), diabetes (service-connected), neurological impairment (service-connected) and kidney impairment (service-connected).  The examiner noted the Veteran was not diagnosed with diabetes mellitus, type II until 2003, but further found noteworthy that the Veteran had increased blood glucose levels as early as April 2000.  Currently, along with diabetes mellitus, the Veteran also has secondary diabetic neuropathy and diabetic nephropathy/kidney failure.

The examiner opined that the issue of etiology of the Veteran's ED could not be resolved without resorting to mere speculation.  That is, the Veteran has many conditions and subsequent treatment that can cause or contribute to ED.  Damages to nerves, arteries, smooth muscles and fibrous tissues are the most common causes of ED.  The examiner went on to opine that diabetes, kidney disease, chronic alcoholism, multiple sclerosis, vascular disease, atherosclerosis and neurologic disease account for about 70 percent of ED cases.  Between 35 to 50 percent of diabetic men experience ED.

In short, the medical evidence reveals the Veteran has many service-connected as well as non-service connected disabilities that could be contributing to the Veteran's ED.  His ED was diagnosed in 2000 whereas the Veteran's diabetes was diagnosed in 2003, but as the examiner noted, the Veteran exhibited high glucose levels several years prior to his official diagnosis.  The Board also finds noteworthy that the Veteran's diabetes has caused neurological and kidney-related disease, which also was opined to contribute to ED.

Although not dispositive, the Board finds the medical evidence to, at the very least, be in relative equipoise.  Thus, service connection for erectile dysfunction is warranted.


ORDER

No new and material evidence has been submitted and, therefore, the claim seeking entitlement to service connection for PTSD is not reopened and the appeal is denied. 

Entitlement to service connection for residuals of liver cancer, also claimed as secondary to Agent Orange exposure, is denied.

Entitlement to service connection for erectile dysfunction, claimed as secondary to service connected diabetes mellitus, type II, is granted.


REMAND

The Veteran claims he has a skin condition, to include chloracne, as a result of Agent Orange exposure in Vietnam.  He further claims he has suffered with chronic low back pain and depression since his military service.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  With regard to service connection claims, the Court held in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

In this case, service treatment records indicate treatment for all these claimed conditions while in the military.  The Veteran was seen in the military numerous times for complaints of back pain, depression, and skin rashes.  The Veteran was diagnosed with dermatitis in October 1969 and with recurrent chronic low back pain in July 1970.  The Veteran was afforded a psychiatric consultation in May 1970 where the examiner found no evidence of psychiatric disease at the time, but noted the Veteran appeared depressed and discussed a personality clash with his Master Sergeant that resulted in constant hostility on the job.  The examiner at that time merely indicated the Veteran was immature rather than finding any diagnosable condition.  The Veteran's August 1970 separation examination again indicated the Veteran's back pain and personality conflict.  The 1970 examination also noted a diagnosis of tinea versicolor with a two to three millimeter area of depigmentation scattered over the Veteran's shoulders and back.  This was not noted on entrance.

After service, the Veteran's post-service treatment records also show continued complaints of back pain and depression.  Complaints of itchy skin, skin lesions and skin discoloration are found sporadically in the post-service treatment records as well, but there are also many treatment records and examinations indicating no skin abnormality.

With regard to the low back, treatment records as early as September 1983 indicate complaints of low back pain.  The Veteran was afforded a VA examination in December 1997 where the examiner noted the Veteran's lengthy history of low back pain and diagnosed the Veteran with "chronic low back pain, originally diagnosed in 1970."  At that time, however, x-rays were within normal limits.  More recent treatment records indicate continuing low back pain with no specific diagnosis.  

Complaints of pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

In light of the continuing complaints and treatment for low back pain since 1970, however, the Board concludes a new VA examination is warranted to ascertain whether the Veteran has any chronic low back disorder related to his ongoing complaints of low back pain since 1970.

With regard to an acquired psychiatric disorder, treatment records since service indicate the Veteran's continuing complaints of depression.  The Veteran was afforded a general VA examination in June 2006 where the examiner noted the Veteran was feeling depressed, but did not render a diagnosis or an opinion with regard to etiology at that time.  Similarly, during an unrelated February 2008 VA examination the Veteran complained of depression and the examiner noted the Veteran's history of depression recommending a psychiatric consult.  VA outpatient treatment records also note the Veteran's ongoing complaints of depression with one reference to an adjustment disorder.  A January 1996 Agent Orange examination also noted the Veteran's short term memory deficit recommending a psychiatric consult.

In light of in-service treatment for complaints of depression and the Veteran's post-service treatment and complaints of depression, short-term memory deficits and adjustment disorder, a VA examination is warranted to ascertain the appropriate diagnosis and likely etiology of any psychiatric condition found.  See McLendon, 20 Vet. App. 79.

With regard to the Veteran's claimed skin disorder, the Board notes the Veteran has never been specifically diagnosed with chloracne, which is the only skin condition presumptively associated with Agent Orange herbicide.  See 38 C.F.R. § 3.309(e).  As indicated above, however, the Veteran had intensive in-service treatment for skin rashes, dermatitis and tinea versicolor.  After service, the Veteran has only occasionally complained of itchy skin, rash or skin lesion.  Most recently, the Veteran complained of a cystic lesion in June 2004, itchy skin in February 2006 and discoloration in his legs during a diabetes VA examination in May 2006.  The Board finds significant, however, that the Veteran did not complain of or was diagnosed with any skin related condition during his January 1996 Agent Orange protocol examination.  Also significant, a June 2006 general VA examination report indicates no abnormal skin lesions.  The Board also notes most recent VA outpatient treatment records through 2008 are silent as to any complaints, treatment or diagnoses of a skin disorder.

It is entirely unclear whether the Veteran currently has a skin disorder related to his in-service treatment, in-service diagnosis of tinea versicolor or his presumed exposure to Agent Orange herbicide.  For these reasons, the Board concludes a VA examination is warranted. 

The AMC should also take this opportunity to obtain recent VA outpatient treatment records from September 2008 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain current VA outpatient treatment records from the VA medical center in Kansas City, Missouri for treatment from September 2008 to the present.  Follow up requests should be made if needed and the VA medical center should provide a negative response if records are not available.

2.  After the records are obtained, to the extent available, schedule the Veteran for:

* A VA psychiatric examination to ascertain whether the Veteran has an acquired psychiatric disability (other than posttraumatic stress disorder), related to his in-service treatment for depression/personality clash, service in Vietnam or any other incident of his military service;

* A VA orthopedic examination to ascertain whether the Veteran has any current chronic low back disorder related to his in-service complaints and treatment for low back pain or any other incident of his military service;

* A VA dermatological examination to ascertain whether the Veteran has any current skin disorder related to his in-service complaints and treatment for skin rashes, dermatitis and tinea versicolor or related to his in-service exposure to Agent Orange herbicide.

The Veteran's claims folder should be provided to the examiners for review of pertinent documents therein in connection with the examinations.  The examination reports should reflect that such a review was conducted.

It would be helpful if the physicians would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The physicians should provide a complete rationale for any opinion provided resolving all conflicting evidence.

3.  After completion of the above and any additional development deemed necessary, the RO should review this matter. The RO must consider all applicable laws and regulations. If the benefits sought remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and afforded the opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The purposes of this remand are to complete the record, and to ensure due process. The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claims must be afforded expeditious treatment.



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


